IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0929
                            Filed September 23, 2020


IN THE INTEREST OF B.S., M.G., J.W., and S.W.,
Minor Children,

S.W., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.



      A mother appeals the termination of her parental rights to four children.

AFFIRMED.



      Mark D. Fisher of Howes Law Firm, P.C., Cedar Rapids, for appellant

mother.

      Thomas J. Miller, Attorney General, and Tabitha J. Gardner, Assistant

Attorney General, for appellee State.

      Julie F. Trachta of Linn County Advocate, Inc., Cedar Rapids, attorney and

guardian ad litem for minor children.



      Considered by Tabor, P.J., Schumacher, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


SCOTT, Senior Judge.

       A mother appeals the termination of her parental rights to her four children—

born in 2009, 2014, 2017, and 2018—pursuant to Iowa Code section 232.116(1)(f),

(h), and (l) (2020). On appeal, the mother claims the juvenile court erred in holding

the termination hearing telephonically despite her refusal to waive her personal

presence and termination is contrary to the children’s best interests given the

detriment resulting from severance of the parent-child relationships.

I.     Background

       The mother and two oldest children were previously the subjects of child-in-

need-of-assistance proceedings. Those proceedings were closed in the fall of

2018. The family again came to the attention of the Iowa Department of Human

Services (DHS) roughly six months later, in March 2019, upon allegations that the

mother and the father of two of the children were using methamphetamine while

caring for all four children and the mother attempted to sell one of the children for

$100. The children were removed from parental custody, after which each of the

children tested positive for methamphetamine. One of the children also tested

positive for marijuana.

       Throughout the remainder of the proceedings, the mother was generally

inconsistent in participating in services relative to her substance-abuse and

mental-health issues.     The mother never progressed beyond fully-supervised

visits. Semi-supervised visits were considered in December 2019, but then service

providers observed marijuana in the mother’s home during a visit. Ultimately, in

March 2020, the State petitioned for termination of the mother’s parental rights.

Following a termination hearing in early May, the court terminated the mother’s
                                          3

rights pursuant to Iowa Code section 232.116(1)(f), (h), and (l). This appeal

followed.1

II.    Standard of Review

       Appellate review of orders terminating parental rights and constitutional

claims is de novo. In re L.T., 924 N.W.2d 521, 526 (Iowa 2019); In re C.M., 652

N.W.2d 204, 209 (Iowa Ct. App. 2002). Our primary consideration is the best

interests of the children, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the defining

elements of which are the children’s safety and need for a permanent home. In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011). However, we review the denial of a

motion to continue for an abuse of discretion, which occurs “when ‘the decision is

grounded on reasons that are clearly untenable or unreasonable,’ such as ‘when

it is based on an erroneous application of the law.’” In re A.H., ___ N.W.2d ___,

___, 2020 WL 4201762, at * 3 (Iowa Ct. App. 2020) (quoting In re M.D., 921

N.W.2d 229, 232 (Iowa 2018)).

III.   Discussion

       A.     Motion to Continue

       First, the mother argues the juvenile court erred in holding the termination

hearing telephonically despite her refusal to waive her personal presence.

       The State filed its petition for termination of the mother’s rights on March 2,

2020. Following the pretrial conference days later, the court set the matter for a

final pretrial conference on April 22 and trial on May 4. On April 6, the supreme

court entered an order containing the following provision:


1The parental rights of the children’s fathers were also terminated. No father
appeals.
                                          4


       Those hearings that are set between April 6, 2020 and June 15, 2020
       should either be continued until after June 15, 2020 or should ONLY
       be conducted by video or phone conferencing. Uncontested
       hearings should use remote technology. Contested hearings, such
       as a contested adjudication hearing or termination hearing, may be
       conducted via remote technology if all parties agree, and thereafter
       file a written waiver of personal appearance or waive such
       appearance on the record. If one party objects to proceeding by
       phone, and the juvenile court believes the matter should nonetheless
       go forward and not be postponed, then the court can order telephonic
       testimony.

Iowa Supreme Ct. Supervisory Order, In the Matter of Ongoing Provisions for

Coronavirus/COVID-19 Impact on Child Welfare and Juvenile Justice Youth and

Families (Apr. 6, 2020), available at https://www.iowacourts.gov/collections/488/fi

les/1079/embedDocument/.

       On April 22, the mother filed a motion to continue the telephonic trial

scheduled on May 4, stating “she does not waive her personal presence in the

matter.” Thereafter, the court entered an order stating its belief that “the matter

should nonetheless go forward and not be postponed” despite the mother’s

“refusal to waive presence” and ordered the telephonic trial be held as scheduled.

The court repeated its ruling in its termination order.

       On appeal, the mother argues the denial of her motion violated her

constitutional rights to due process and confrontation. While the State does not

contest error preservation on the constitutional and other vague claims, we find

they are not preserved. See, e.g., State v. Bergmann, 633 N.W.2d 328, 332 (Iowa

2001) (“Although the State concedes that error has been preserved . . . , we

disagree.”); Top of Iowa Co-op v. Sime Farms, Inc., 608 N.W.2d 454, 470 (Iowa

2000) (“In view of the range of interests protected by our error preservation rules,

this court will consider on appeal whether error was preserved despite the
                                         5


opposing party’s omission in not raising the issue at trial or on appeal.”). A de

novo review of the record provides no indication that either constitutional argument

was raised in or decided by the juvenile court, so error is not preserved. See Meier

v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of

appellate review that issues must ordinarily be bother raised and decided by the

district court before we will decide them on appeal.”).

       The mother also suggests she was prejudiced because she was (1) “limited

in her ability to communicate with her attorney and thereby contribute to her own

case,” (2) the record indicates “the mother could not hear,” and (3) “the mother

was unable to produce physical evidence that would otherwise have been

available were she personally present.” But no complaints were raised about these

matters during the termination trial, so the issues are likewise not preserved for

our review.2 See id. Lastly, we disagree with any implication by the mother that

the juvenile court may only order a telephonic hearing to proceed over objection

when emergency circumstances are present. The relevant provision from our

supreme court’s order simply leaves it to the juvenile court to decide whether the

matter should proceed. In any event, where, as here, the limitations period has


2 In any event, as to the first complaint, on one occasion during trial, the mother’s
counsel noted she needed to text the mother to see if she wanted her to ask any
additional questions of the DHS worker. The court advised, “Let us know when
you’re ready.” Thereafter, counsel followed up with several more questions of the
worker. We find no prejudice.
       As to the second complaint, the mother references a portion of the transcript
where the mother questions, “Huh?” following a question. The question was then
repeated, and the mother provided her answer to it. Again, we find no prejudice.
       As to the third complaint, the mother references a portion of the transcript
where the mother noted she keeps two calendars of the children’s appointments—
in her purse and on her wall. Holding the hearing telephonically did not deprive
the mother of offering this physical evidence by other means.
                                          6

lapsed, we view termination proceedings with a sense of urgency. See In re C.B.,

611 N.W.2d 489, 495 (Iowa 2000). Finding no cause for reversal on the issues

properly presented, we affirm the denial of the motion to continue.

       B.       Best Interests and Statutory Exception

       The mother does not challenge the sufficiency of the evidence supporting

the statutory grounds authorizing termination, so we need not address the first step

of the three-step termination framework. See In re P.L., 778 N.W.2d 33, 40 (Iowa

2010). Instead, the mother claims termination is contrary to the children’s best

interests given the detriment resulting from severance of the parent-child

relationships. We choose to separately address the often-conflated best-interests

and statutory-exception arguments. See In re A.S., 906 N.W.2d 467, 472–73

(Iowa 2019) (discussing three-step termination framework); In re A.R., 932 N.W.2d

588, 591 (Iowa Ct. App. 2019) (same).

       In determining whether termination is in the best interests of children, we

“give primary consideration to the child[ren]’s safety, to the best placement for

furthering the long-term nurturing and growth of the child[ren], and to the physical,

mental, and emotional condition and needs of the child[ren].”           Iowa Code

§ 232.116(2).

       At the termination hearing in early May, one of the family safety, risk, and

permanency (FSRP) services providers opined the children could not be returned

to the mother’s care, noting her continuing concerns for the mother’s substance

abuse, mental health, and inability to supervise the children and manage the

children’s medical and behavioral appointment schedules.          The DHS worker

testified to harboring the same ongoing concerns and opined delaying permanency
                                          7


would have a negative impact on the children’s well-being. The FSRP provider

also testified the children are in need of permanency, she could not recommend

returning the children to the mother, and additional time would not alleviate the

need for removal. Another provider opined, based on the mother’s path, she would

need “about two more years” of participating in services before the children could

be returned to her.

       As noted, the defining elements of children’s best interests are the children’s

safety and need for a permanent home. H.S., 805 N.W.2d at 748. “It is well-settled

law that we cannot deprive a child of permanency after the State has proved a

ground for termination under section 232.116(1) by hoping someday a parent will

. . . be able to provide a stable home for the child.” In re A.B., 815 N.W.2d 764,

777 (Iowa 2012) (quoting P.L., 778 N.W.2d at 39). The mother has been given

ample time to get her affairs in order and these children’s best interests are best

served by providing permanency and stability now. See id. at 778 (“It is simply not

in the best interests of children to continue to keep them in temporary foster homes

while the natural parents get their lives together.” (quoting In re C.K., 558 N.W.2d

170, 175 (Iowa 1997))).      The children are thriving and integrated into their

respective foster homes. Continued stability and permanency in these homes are

in these children’s best interests. See Iowa Code § 232.116(2)(b); cf. In re M.W.,

876 N.W.2d 212, 224–25 (2016) (concluding termination was in best interests of

children where children were well-adjusted to placement, the placement parents

were “able to provide for their physical, emotional, and financial needs,” and they

were prepared to adopt the children). These children should not have to wait any

longer for permanency; they are entitled to immediate constant, responsible, and
                                         8

reliable parenting. See In re L.L., 459 N.W.2d 489, 495 (Iowa 1990). Because

termination followed by adoption will satisfy these children’s need for a permanent

home, we conclude termination is in their best interests.

       Iowa Code section 232.116(3)(c) allows the juvenile court to forego

termination when “[t]here is clear and convincing evidence that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship.” We first note the application of the statutory exceptions to

termination is “permissive, not mandatory.” M.W., 876 N.W.2d at 225 (quoting In

re A.M., 843 N.W.2d 100, 113 (Iowa 2014)). While we acknowledge bonds exist

between the mother and children, we find the evidence insufficient to show

“termination would be detrimental to the child[ren] . . . due to the closeness of the

parent-child relationship[s].” See A.S., 906 N.W.2d at 476 (noting parent bears

burden to establish exception to termination). We therefore decline to apply the

statutory exception to termination. Alternatively, we conclude application of the

exception would be contrary to the children’s best interests.

IV.    Conclusion

       We affirm the termination of the mother’s parental rights.

       AFFIRMED.